OPINION OF THE COURT
Per Curiam.
Order entered on or about July 9, 1999 affirmed, with $10 costs.
Considering, among other factors, the claimed presence of a “Beware of Dog” sign on the defendants’ residential premises, the nature and severity of the facial wounds sustained by the *486infant plaintiff as a result of the bites inflicted by defendants’ dog, and the statements attributed to and admissions made by defendants concerning the dog’s prior aggressive conduct, we agree with Civil Court that triable issues of fact exist as to whether defendants’ dog had vicious propensities, and if so, whether those propensities were known or should have been known to the defendants (see, Gibbs v Grenadier Realty Corp., 173 AD2d 171; Beljean v Maiuzzo, 256 AD2d 533; Beck v Morse, 271 AD2d 916).